     Case 1:20-cv-00933-UNA Document 1 Filed 07/10/20 Page 1 of 3 PageID #: 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                                          Chapter 11

 Zohar III, Corp., et al.,1                                      Case No. 18-10512 (KBO)

                                      Debtors.                   Jointly Administered

                                                                 Re: D.I. 1732


                                            NOTICE OF APPEAL

          PLEASE TAKE NOTICE that Lynn Tilton and the Patriarch Stakeholders (collectively,

“Patriarch”),2 creditors and parties in interest in the above-captioned chapter 11 cases, hereby

appeal to the United States District Court for the District of Delaware, pursuant to 28 U.S.C.

§ 158(a)(1), Rules 8002 and 8003 of the Federal Rules of Bankruptcy Procedure, and Rule 8003-1

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware, from the June 25, 2020 Order Directing Examination of Patriarch

Parties and the Production of Documents [D.I. 1732] (the “2004 Order”) entered by the Honorable

Karen B. Owens, United States Bankruptcy Judge, United States Bankruptcy Court for the District

of Delaware, a copy of which is attached hereto as Exhibit A. Pursuant to 28 U.S.C. § 158(a)(1)

and Rule 8003 of the Federal Rules of Bankruptcy Procedure, the 2004 Order is appealable as of

right.



 1
     The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited (together
     with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI
     Consulting, Inc., New York, NY 10036.
 2
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the 2004 Order, the Order
     Approving and Authorizing the Settlement Agreement By and Between the Debtors, Lynn Tilton, the Patriarch
     Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class (the “Settlement Order”) [D.I. 266], or
     the Settlement Agreement (as defined in the Settlement Order) [D.I. 266, Ex. C], as applicable.



57772/0001-20816794v1
    Case 1:20-cv-00933-UNA Document 1 Filed 07/10/20 Page 2 of 3 PageID #: 2




         PLEASE TAKE FURTHER NOTICE that the names of all parties to the judgment,

order, or decree from which Patriarch appeals, and the names, addresses, and telephone numbers

of their attorneys are as follows:

                Party                                           Counsel
 Debtors                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                     James L. Patton, Jr. (No. 2202)
                                     Robert S. Brady (No. 2847)
                                     Michael R. Nestor (No. 3526)
                                     Joseph M. Barry (No. 4421)
                                     Erin D. Edwards (No. 4392)
                                     Ryan M. Bartley (No. 4985)
                                     Rodney Square
                                     1000 N. King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 571-6600
                                     Facsimile: (302) 571-1253
                                     Email: jpatton@ycst.com
                                            rbrady@ycst.com
                                            mnestor@ycst.com
                                            jbarry@ycst.com
                                            eedwards@ycst.com
                                            rbartley@ycst.com


Dated: July 9, 2020
Wilmington, Delaware
                                           COLE SCHOTZ P.C.

                                           By: /s/ Patrick J. Reilley
                                           Norman L. Pernick (No. 2290)
                                           Patrick J. Reilley (No. 4451)
                                           500 Delaware Avenue, Suite 1410
                                           Wilmington, DE 19801
                                           Telephone: (302) 652-3131
                                           Facsimile: (302) 652-3117
                                           npernick@coleschotz.com
                                           preilley@coleschotz.com

                                                  – and –




                                              2
57772/0001-20816794v1
    Case 1:20-cv-00933-UNA Document 1 Filed 07/10/20 Page 3 of 3 PageID #: 3




                                     GIBSON, DUNN & CRUTCHER LLP
                                     Robert Klyman (Admitted Pro Hac Vice)
                                     333 South Grand Avenue
                                     Los Angeles, CA 90071-3197
                                     Telephone: (213) 229-7000
                                     Facsimile: (213) 229-7520
                                     rklyman@gibsondunn.com

                                     Monica K. Loseman (Admitted Pro Hac Vice)
                                     1801 California Street, Suite 4200
                                     Denver, CO 80202-2642
                                     Telephone: (303) 298-5784
                                     Facsimile: (303) 313-2828
                                     mloseman@gibsondunn.com

                                     Randy M. Mastro (Admitted Pro Hac Vice)
                                     Mary Beth Maloney (Admitted Pro Hac Vice)
                                     200 Park Avenue
                                     New York, NY 10166-0193
                                     Telephone: (212) 351-4000
                                     Facsimile: (212) 351-4035
                                     rmastro@gibsondunn.com
                                     mmaloney@gibsondunn.com

                                     Counsel to Lynn Tilton; Patriarch Partners, LLC;
                                     Patriarch Partners VIII, LLC; Patriarch Partners
                                     XIV, LLC; Patriarch Partners XV, LLC; Octaluna,
                                     LLC; Octaluna II, LLC; and Octaluna III, LLC




                                       3
57772/0001-20816794v1
